UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7136


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONSTSHO EUGENE VERNON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:01-cr-00239-HMH-3)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monstsho Eugene Vernon, Appellant Pro Se.    Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monstsho     Eugene   Vernon    appeals   the    district     court’s

order   denying   his     motion   filed       pursuant    to    18    U.S.C.   §

3582(c)(2)    (2006),    which   sought    a   reduction    in   his    sentence

based upon Amendment 599 to the Sentencing Guidelines.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Vernon, No. 6:01-cr-00239-HMH-3 (D.S.C. Aug. 4, 2010).

We   dispense   with    oral   argument   because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     2